GOODWYN, Justice.
Petition for writ of certiorari to the Court of Appeals. . Petitioners were appellants in that court, seeking reversal of judgments rendered against them in cases involving violations of an ordinance of the City of Birmingham, The Court of Ap*700peals reversed said judgments and-rendered judgment discharging petitioners. 172 So. 541
Petitioners now advise that the petition was “inadvertently filed * * * along with a brief” and that they “wish to-withdraw aforesaid petition and brief.”
Petition dismissed.
LAWSON, MERRILL and COLEMAN, JJ., concur.